psn j clp - tax_exempt_and_government_entities_division department of the treasury internal_revenue_service te_ge eo examinations ms dal commerce street dallas tx release number release date legend org organization name xx date address address org address date taxpayer_identification_number person to contact id number contact numbers telephone fax certified mail -- return receipt requested dear this is a final adverse determination regarding your exempt state under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated april 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reasons sec_501 precludes federal_income_tax exemption if net_earnings inure to the benefit of private shareholders or individuals inurement occurred when the organization allowed the president to make cash withdrawals and cash checks from the organization's checking account in addition inurement occurred when the president wrote checks form the organization’s checking account to his wife and to pay for personal expenses because sec_501 prohibits inurement of earnings your exempt status is hereby revoked additionally you have failed to provide such documents and information as required by sec_1_6033-2 to establish that you are organized and operated exclusively for exempt purposes within the meaning of sec_501 and to establish that no part of your net_earnings inure to the benefit of private shareholders or individuals also you have failed to keep adequate books_and_records as required by sec_6001 and the regulations thereunder contributions to your organization are no longer deductible you are required to file income_tax returns on form_1120 if you have not already filed these returns and the examiner has not provided you instructions for converting your previously filed your previously filed form_990 to form_1120 you should file these returns with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed before the day after the date this determination was mailed to you if to wish to seek review of our determination please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write the courts at the following addresses you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing director eo examinations enclosures publication form_6018 consent to proposed adverse action envelope internal_revenue_service department of the treasury taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax date date org address certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nan downing director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service org 20xx schedule no or exhibit year period ended december legend org organization name bm-1 bm-2 bm-3 companies issue xx date bm president president pc pc co-1 co-2 co-3 co-4 whether org qualifies for exemption as a public charity under sec_501 facts during the initial interview president president of org stated that the only activities during the year were three workshops designed to help prepare individuals to acquire home mortgages these workshops occurred on august october and november 20xx president has stated no activities occurred after 20xx during the year under examination the president president wrote checks from the organization made out to cash and made cash withdrawals from the organization’s checking account president did not have any receipts for these expenditures to show that they were for the benefit of the organization these fourteen items totaled dollar_figuredollar_figure of the fourteen checks and withdrawals five occurred between january 20xx and april 20xx when no organization activities occurred seven more checks and withdrawals occurred between november 20xx and december 20xx when no organization activities occurred in addition there were fourteen additional expenditures made from the organization’s checking account which totaled dollar_figure these were described in the organizations records as being ‘professional fees eleven of these items occurred between january 20xx and april 20xx when no organization activities occurred the remaining three expenditures occurred between december 20xx and december 20xx when no organization activities occurred further examination found that these were for repayment of loans reimbursements for credit card purchases rehab expenses for a house and to pay off a loan at a bank no evidence was provided other than testimony that showed these payments were for the benefit of the organization or for any of the three activities that occurred during the year during the year under examination five payments were made from the organization to pc wife of the president president indicated that the payments were for her services as program coordinator three of the payments were made in january 20xx and the two remaining payments were made in december 20xx no exempt_activities occurred during january or december 20xx nothing was seen during the examination which showed exactly what services pc provided as program coordinator form 886-arev department of the treasury - internal_revenue_service page -1- form 886a name of taxpayer explanation of items department of the ‘l’reasury - internal_revenue_service schedule no or exhibit year period ended december org 20xx during april 20xx two payments were made totaling dollar_figure these were to co-1 and co-2 president stated that these were for shared expenses of the organization no organization activities occurred during this month during 20xx president wrote checks or authorized electronic payments three times to make payments on his personal co-3 account the dates and amounts of these payments were february 20xx in the amount of dollar_figure july 20xx in the amount of dollar_figureand november 20xx in the amount of dollar_figure there was no organization activity in february or july of that year during the examination no relationship between these payments and any exempt activity was ever determined the organization does not have an independent oversight_board president is in complete control of the organization and its expenditures during the initial interview president stated that the organization officers were himself pc his wife bm-1 and bm-2 and that during the year bm- replaced his wife org filed form 990-ez for the year ending december 20xx this return was received by the internal_revenue_service on april 20xx on page one of this return the organization showed a beginning balance of cash savings and investments of dollar_figure on january 20xx the ending balance was shown as dollar_figure on december 20xx an examination of the bank account for this organization showed a negative beginning balance of dollar_figureq on january 20xx and a balance of dollar_figure on december 20xx the information provided by the organization on its form 990-ez was clearly wrong and by significant amounts the taxpayer never provided an explanation of the differences between the amounts of cash balances and revenues shown on the books and the amounts shown in the records the only books_and_records provided by the organization were nine pages of summary data listing the various sources of income and various expenses some of the information provided on these pages was duplicated there were no records shown of assets and liabilities form 990-ez showed contributions and grants on part linel in the amount of dollar_figure and gross revenue of dollar_figure on part lines 6a and 6c the records provided by the taxpayer showed income of dollar_figure sales of dollar_figure and transfers from co-4 a company owned by president of dollar_figure there was no correlation between the amounts shown on the records and the amounts reflected on the return there were no sales of any type during the year under examination roughly dollar_figure was received as donations from five donors the organization received less than dollar_figure from exempt_function_income form 886-a crev department of the treasury - internal_revenue_service page -2- ween 886a department of the ‘treasury - internal_revenue_service explanation of items name of taxpayer org 20xx schedule no or exhibit year period ended december of the dollar_figure that came into the organization during 20xx none could be shown to have been used for exempt_purpose activities over dollar_figure remained in the organization’s checking account at december 20xx law sec_501 states corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities or which 1s carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to and candidate for public_office reg c -1 d ii maintains that the organization must demonstrate that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_6001 requires taxpayers to keep and maintain records adequate to determine whether or not an organization is liable for any_tax covered by the internal_revenue_code reg a says that except as provided in paragraph b of this section any person subject_to tax under subtitle a of the code or any person required to file a return of information with respect to income shall keep such permanent books of account or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax or information sec_6033 states in part every organization_exempt_from_taxation under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe reg i states every organization which is exempt from tax whether or not it is required to file an information_return shall submit such additional information as may be required form 886-a cev department of the treasury - internal_revenue_service page -3- 886a eee name of taxpayer explanation of items department of the ‘l'reasury - internal_revenue_service org 20xx schedule no or exhibit year period ended december by the internal_revenue_service for the purpose of inquiring into its exempt status and administering the provisions of subchapter_f chapter of subtitle a of the code sec_6033 and chapter of subtitle d of the code revrul_59_95 1959_1_cb_627 held that failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status government’s position inurement is a transaction between an exempt_organization and an individual who is an insider an insider by virtue of his her position within the organization has the ability to influence or control application of the organization’s net_earnings during the examination it was found that this organization does not have an independent oversight_board and that president is in control of the activities and the expenditures during the year under examination president withdrew organization funds from the bank and wrote checks to cash with no substantiation as to how the expenditures benefitted the organization twelve of these fourteen items in question occurred during periods when no exempt_purpose activities occurred in addition president made payments to his wife without any substantiation regarding exactly what services were performed by pc his only testimony was that these payments were for services as a program coordinator with any elaboration as to what functions a program coordinator would perform these payments occurred during times of the year when no program activities occurred fourteen expenditures totaling more that dollar_figure were made during the year for a variety of matters which could not be determined to be related to the exempt purposes of the organization none of these expenditures occurred during a time period when exempt_purpose activities occurred two additional expenditures described as utilities were made totaling dollar_figure both of these payments were made during april 20xx when no exempt_purpose activities occurred there is little question that president and his wife received personal benefit from the checks cashed and the withdrawals from the organizations bank account in addition pc received benefit from the payments totaling dollar_figure made to her these payments were held out to be payments for services provided as a program coordinator but there was no evidence seen during the examination showing she had provided any services in addition the payments were made during january and december 20xx when no exempt_purpose activities occurred form 886-a rev department of the treasury - internal_revenue_service page -4- form 886a name of taxpayer explanation of items department of the ‘l'reasury - internal_revenue_service schedule no or exhibit year period ended december org 20xx additional inurement occurred when president made three payments for his personal cell phone totaling dollar_figure two of the payments occurred in months when no organization activities occurred payment of personal expenses is a clear violation of sec_501 which states that no part of the net_earnings shall inure to the benefit of any individual it was also clear during the examination that the taxpayer failed to keep records adequate to prepare a complete and accurate return in violation of sec_6001 this is seen most obviously with the ending balance of net assets the organization reported net assets of dollar_figure when dollar_figure was held in the organizations bank account revrul_59_95 1959_1_cb_627 held that an organization that fails to keep records adequate to produce accurate returns failed to meet the requirements for continued exemption further more than dollar_figure of expenditures directly benefited president and pc from either direct payments cash withdrawals or payments of personal expenses conclusion the cashed checks and withdrawals from the organization’s bank account clearly reflect a personal benefit to president in addition payments made to pc were a benefit to her as well further the payments of president cell phone bill resulted in another personal benefit no evidence was seen that showed any of these payments were related to any of the organizations exempt_activities it was also determined that the taxpayer failed to keep books_and_records as required by sec_6001 and that the organization did not file a complete and accurate tax_return the failure to keep and maintain adequate books_and_records is also a violation of sec_6033 revrul_59_95 holds that failure to keep and maintain such records may result in the revocation of the exempt status of an exempt_organization based on the facts and circumstances org does not qualify for exemption under sec_501 and should be revoked effective january 20xx because the president president and his wife each received a prohibited benefit this inurement occurred in violation of sec_501 and sec_1_501_c_3_-1 and excludes the organization from exemption please file us corporate_income_tax return form_1120 for the tax periods ending december 20xx december 20xx and december 20xx contributions to your organization are not deductible under sec_170 form 886-a cev department of the treasury - internal_revenue_service page -5- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org 20xx schedule no or exhibit year period ended december please note that this is not a final report the draft report is subject_to review and modification by our mandatory review staff you will receive a final report from mandatory review form 886-ackev department of the treasury - internal_revenue_service page -6-
